Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Garrett Cunneen and Storm Jenkins appeal the district court’s order granting Asia Apparel’s motion to dismiss specified claims without prejudice and for summary judgment of claims remaining. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Asia Apparel, LLC v. Cunneen, No. 3:02-cv-00469-GCM, 2008 WL 2949244 (W.D.N.C. July 30, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.